NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



JAY J. PIERCE,                               )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case No. 2D18-4186
                                             )
U.S. BANK NATIONAL ASSOCIATION,              )
AS TRUSTEE FOR THE                           )
STRUCTURED ASSET MORTGAGE                    )
INVESTMENTS II INC., HOMEBANK                )
MORTGAGE TRUST 2004-2,                       )
MORTGAGE-BACKED NOTES,                       )
SERIES 2004-2,                               )
                                             )
              Appellee.                      )
                                             )

Opinion filed November 8, 2019.

Appeal from the Circuit Court for Pinellas
County; Cynthia J. Newton, Judge.

Jay J. Pierce, pro se.

Allison Morat of Bitman O'Brien &
Morat PLLC, Lake Mary, for Appellee.


PER CURIAM.



              Affirmed.


KELLY, VILLANTI, and LUCAS, JJ., Concur.